DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1: “matable” should read –mateable--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Frederick (US Pub. 2011/0258922 A1).
Regarding claim 1, Frederick discloses a soil covering device for covering soil of a bagged or potted plant, said cover comprising a disc that is at least partially composed of flexible fabric and has an outside perimeter edge situated at a radial distance from a center point of said disc (Fig. 1, disc 22. Pg. 2, [0029], lines 4-7: “The device 20 includes a thin flexible membrane or disc or sheet 22 which is sized to extend over the area in which it is desired to prevent plant growth and which is circular or otherwise suitably shaped); 
at least one slit in said disc that emanates outwardly away from said center point and intersects with said outside perimeter edge, said slit being bordered on opposing sides thereof by first and second edge regions of the disc (Pg. 1, [0001]: “The present invention is directed generally to the prevention of plant growth around posts and the like. Devices for such a purpose have typically included opaque discs which are laid on the ground around the post and which have a hole in the center for enveloping the post. A slit extends from the hole to the perimetric edge to provide a means for placing the disc so that the post is received in the hole”); 
said first and second edge regions having first and second fastening elements secured thereto, of which the first and second fastening elements are configured for selectively mateable fastening to one another other to thereby cooperatively close off said slit (Pg. 2, [0031], lines 5-17: “Referring to FIG. 5, in order to prevent the passage of sunlight through the slit 28 and at the same time effect a desirable dome or convex shape to the sheet 22 for water drainage, the elongate sheet portions 30 and 32 adjacent and along the length of the slit 28 are caused to overlap (30 one on top of the other 32) and are attached together by suitable fasteners such as, for example, strips 34 of Velcro material or other suitable hook and loop fastener material (i.e., a plurality of hooks in one piece of material which attach to a plurality of loops in another piece of material to detachably attach the two pieces of material together, as commonly known in the art) sewed or otherwise suitably attached to the sheet portions 30 and 32 respectively”).
Regarding claim 2, Frederick discloses said slit is bordered on opposite sides thereof by respective first and second boundary edges of said disc, said first and second boundary edges denote terminal boundaries of said first and second edge regions, respectively, and at least one of said fastening elements is secured to said disc in overhanging relation to the respective boundary edge of said disc (Fig. 2, hook-and-loop fasteners are used to attach opposite sides of slit 28 together).
Regarding claim 3, Frederick discloses each fastening element comprises hook or loop fastener (Pg. 2, [0031], lines 5-17: “Referring to FIG. 5, in order to prevent the passage of sunlight through the slit 28 and at the same time effect a desirable dome or convex shape to the sheet 22 for water drainage, the elongate sheet portions 30 and 32 adjacent and along the length of the slit 28 are caused to overlap (30 one on top of the other 32) and are attached together by suitable fasteners such as, for example, strips 34 of Velcro material or other suitable hook and loop fastener material (i.e., a plurality of hooks in one piece of material which attach to a plurality of loops in another piece of material to detachably attach the two pieces of material together, as commonly known in the art) sewed or otherwise suitably attached to the sheet portions 30 and 32 respectively”).
Regarding claim 7, Frederick discloses each slit originates at a respective hole in the disc, said respective hole residing at a location spaced radially inward from the outside perimeter of the disc (Fig. 2, slit 28 extends from the hole towards the outer perimeter of the disc).
Regarding claim 8, Frederick discloses a method of using the soil covering device of claim 1, said method comprising: 
with the first and second fastening elements uncoupled from one another, and the slit therefore opened, slipping the open slit around a stalk of the bagged or potted plant from a first side thereof to place the fastening elements on an opposing second side of the stalk (Fig. 2, disc is placed around post 10); 
and coupling said fastening elements together on said second side of the stalk, whereby the device forms a fully closed loop around said stalk, and the coupled- together fastening elements prevent inadvertent opening of said closed loop, thereby maintaining a full 360-degree span of soil coverage around said stalk (Fig. 2, slit 28 is fastened together around post 10. The disc 22 fully encircles post 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US Pub. 2011/0258922 A1) in view of Stojakovic (US Pub. 2015/0313094 A1).
Regarding claim 4, Frederick discloses the claimed invention except for as taught by Stojakovic, one said fastening elements comprises a magnetic component and another of said fastening element elements comprises a magnetic or ferromagnetic component for selective magnetic coupling with said magnetic component (Pg. 3, [0034], lines 13-23: “On the second surface (back or rear surface), the base frame 300 includes one or more perforations or other fastening means (not shown) provided in a known manner for its fastening to a surface or wall. It should be understood that fastening means, such as hooks, nails, screws, wires, anchors, magnets, and the like are well known and any such fastening means can be used. It should also be noted that fastening means may instead or in addition be provided on the outer edges of the base frame 300. Alternatively, the base frame 300 may be provided without fastening means”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soil covering device of Frederick to include the magnetic fastening means of Stojakovic as it is a well-known alternative fastening means that would be less affected by dirt than a hook-and-loop fastener.

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US Pub. 2011/0258922 A1) in view of Hoag (US Pub. 1,910,289).
Regarding claim 5, Frederick discloses the claimed invention except for as taught by Hoag, said at least one slit comprises a plurality of slits that reside in non-intersecting relation to one another, and each originate from a different respective starting point from which the slit extends toward the outside perimeter edge (Pg. 2, col. 1, lines 22-32: “With reference to the mat shown in Figure 4 and indicated generally at 9, it is similar in construction to the form illustrated in figure 3, with this exception, that it is provided with a pair of slits 10, each arranged at a point between the longitudinal median and each side edge of the mat body and the latter is .formed with freed portions 11 adjacent the inner end of each slit. The mat body is of a size to encompass the plants of two rows of plants”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soil covering device of Frederick to include the multiple holes and slits of Hoag to allow for the encircling of multiple objects within a single disc.
Regarding claim 6, Frederick as modified by Hoag discloses the claimed invention in addition to each respective starting point resides at an outwardly spaced radial distance from the center point of the disc (It is an obvious modification of Frederick to include the plurality of holes of Hoag spaced radially from the center of the disc).
Regarding claim 9, Frederick discloses a soil covering device for covering soil shared by a plurality of bagged or potted plants sharing a common pot or grow bag, said cover comprising a disc that is at least partially composed of flexible fabric and has an outside perimeter edge situated at a radial distance from a center point of said disc (Fig. 1, disc 22. Pg. 2, [0029], lines 4-7: “The device 20 includes a thin flexible membrane or disc or sheet 22 which is sized to extend over the area in which it is desired to prevent plant growth and which is circular or otherwise suitably shaped);
a slit in said disc that emanates outwardly towards said perimeter edge (Pg. 1, [0001]: “The present invention is directed generally to the prevention of plant growth around posts and the like. Devices for such a purpose have typically included opaque discs which are laid on the ground around the post and which have a hole in the center for enveloping the post. A slit extends from the hole to the perimetric edge to provide a means for placing the disc so that the post is received in the hole”); 
However, Frederick does not disclose as taught by Hoag, a plurality of slits in said disc that emanate outwardly toward, and intersect with, said outside perimeter edge, wherein said plurality of slits residing in non-intersecting relation to one another at angularly spaced positions around a center point of the disc, and each originate from a different respective starting point form which the slit extends toward the outside perimeter of the disc, whereby during placement of the device into a working position covering said soil, each slit accommodates a respective stalk of one of said bagged or potted plants of said common pot or grow bag (Pg. 2, col. 1, lines 22-32: “With reference to the mat shown in Figure 4 and indicated generally at 9, it is similar in construction to the form illustrated in figure 3, with this exception, that it is provided with a pair of slits 10, each arranged at a point between the longitudinal median and each side edge of the mat body and the latter is .formed with freed portions 11 adjacent the inner end of each slit. The mat body is of a size to encompass the plants of two rows of plants”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soil covering device of Frederick to include the multiple holes and slits of Hoag to allow for the encircling of multiple objects within a single disc. Although the sheet of Hoag is not circular and the holes and slits are not necessarily angularly spaced from a central location, if this aspect were to be incorporated into the disc of Frederick, it would have been obvious to space the holes in angular relation to one another for even spacing.
Relevant Prior Art
The following references are relevant to the field of the invention and are provided for the applicant’s information:
US 10561074 B2
US 10524428 B2
US 20190261580 A1
US 20190261580 A1
US 20180054981 A1
US 20140130407 A1
US 20070240363 A1
US 5548923 A
US 5502921 A
US 5058317 A2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642